                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 STEPHANIE OLLIS,                             :   Case No. 1:18-cv-331
                                              :
        Plaintiff,                            :   Judge Timothy S. Black
                                              :   Magistrate Judge Stephanie K. Bowman
 vs.                                          :
                                              :
 COMMISSIONER OF SOCIAL                       :
 SECURITY,                                    :
                                              :
        Defendant.

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 12)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on August 6, 2019,

submitted a Report and Recommendation. (Doc. 12). Plaintiff filed objections on

August 20, 2019. (Doc. 13).

       After reviewing the Report and Recommendation, Plaintiff’s objections, and the

case record, the Court finds that Plaintiff’s objections are not well-taken. Plaintiff

disagrees with the Magistrate Judge’s finding that the ALJ’s decision was supported by

substantial evidence. (Doc. 13). First, Plaintiff contends that new evidence in the record,

largely supplied by Dr. Gaines, demonstrates increased functional limitations. (Id. at 1-

2). Plaintiff specifically asserts that the ALJ’s reliance on exam findings related to

neurological deficits, which Plaintiff was not alleging, was improper, as was the ALJ’s
use of Plaintiff’s testimony regarding her ability to perform daily activities in order to

infer her capabilities for sustained work activity. (Id. at 2). Second, Plaintiff argues that

the ALJ improperly failed to find Plaintiff’s diagnosis of fibromyalgia to be a severe

impairment, despite testimony from Dr. Gaines regarding certain functional limitations.

(Id. at 3).

        The Court finds that the Plaintiff’s disagreements with the ALJ’s findings are

largely redundant of the arguments raised in Plaintiff’s Statement of Specific Errors

(Doc. 8), which were thoroughly addressed by the Magistrate Judge’s Report and

Recommendation. As the Report and Recommendation properly states, substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” (Doc. 12 at 4) (citing Richard v. Perales, 402 U.S. 389, 401

(1971)). Moreover, “[i]f substantial evidence supports the ALJ’s denial of benefits, then

that finding must be affirmed, even if substantial evidence also exists in the record to

support a finding of disability.” (Id. at 5) (citing Felisky v. Bowen, 35 F.3d 1027, 1035

(6th Cir. 1978)).

        A review of the Report and Recommendation and record demonstrates that the

ALJ’s finding that new evidence did not warrant a departure from Plaintiff’s prior

residual functional capacity (“RFC”) was supported by “substantial evidence,” including

evidence which Plaintiff does not challenge in her objections. This evidence includes

examinations demonstrating “normal range of motion, normal gait with no assistive

device, normal coordination with no clubbing, cyanosis or edema and ability to move all

                                              2
four extremities with no joint deformity.” (Doc. 12 at 8). Accordingly, it is apparent that

the ALJ’s decision was supported by substantial evidence.

        Secondly, Plaintiff criticizes the ALJ’s failure to find functional limitations

associated with fibromyalgia, citing to Dr. Gaines’ findings of the following functional

limitations: inability to squat, no climbing, inability to do overhead reaching, inability to

type of do repetitive grasping, and unable to lift. However, as Plaintiff notes in her

objections, these limitations were described in reference to Plaintiff’s “multiple medical

problems” including her diagnosis of fibromyalgia. (Doc. 13 at 3). Thus, this evidence

does not call into question the ALJ’s lack of a finding of functional limits related to

fibromyalgia in particular. Moreover, as the Report and Recommendation notes, “[i]t is

well settled that ‘an ALJ can consider all the evidence without directly addressing in his

written decision every piece of evidence submitted by a party,” and “a diagnosis of

fibromyalgia does not automatically entitle” a claimant “to disability benefits.” (Doc. 12

at 11). Consequently, the Court agrees with the Report and Recommendation’s finding

that the ALJ’s determination were supported by substantial evidence.

        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that Plaintiff’s objections (Doc. 13) should be and are hereby OVERULED

and the Report and Recommendation (Doc. 12) should be and is hereby ADOPTED in

its entirety.

                                               3
     Accordingly, for the reasons stated above:

     1)    The Commissioner’s decision is AFFIRMED, as that decision is supported
           by substantial evidence;

     2)    The Clerk shall enter judgment accordingly, whereupon this case is
           TERMINATED from the docket of this Court.


     IT IS SO ORDERED.

Date: 9/28/2019                                        /s/ Timothy S. Black
                                                       Timothy S. Black
                                                       United States District Judge




                                          4
